COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-271-CV
 
 
IN RE GRAY LAW, L.L.P.                                                            RELATOR
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and request for 
emergency relief and is of the opinion that relief should be denied.  
Accordingly, relator's petition for writ of mandamus and request for emergency 
relief are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
B:   HOLMAN, J.; CAYCE, C.J.; and MCCOY, J.
 
MCCOY, J. would grant the 
request for emergency relief and request a response from the real party in 
interest.
 
DELIVERED: August 3, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.